Sherwood, J.
dissenting. I cannot concur'in the views my brother Campbell takes of this case. The field of operations of this company included the whole of Yan Burén county, in which the place where the property destroyed was located. The policy covered farm property including the horse destroyed.
At the time of the loss the owner was in the village of Paw Paw on legitimate business, and placed the horse for a short time in a hotel barn where farmers were generally in the habit of placing horses when in town on business, and while there the barn took fire and the horse was burned to death.
The plaintiff’s farm was but three miles from Paw Paw. The policy, in giving the location of the property insured, places it on section nine, it being the farm of the plaintiff, and I fully agree with Judge Mills, before whom the cause was tried, that the reference to the property in the application and policy, as being on section nine, was intended to identify it by locating the place where it was kept, and not as a limitation of the locality in which it must continually remain in order to preserve the insurance.
And I further agree with his finding that at the time the property was destroyed it was located and being used under such circumstances as is generally the custom among farmers. And it was contemplated by the parties to the contract that it would be so located and used j that they contemplated the property destroyed would be taken by *451plaintiff from tbe premises where it was needed in connection with plaintiff’s ordinary use of the same, and while so removed might be subjected to greater risks than when on the farm; and that such increased risks, while in a hotel barn temporarily, as stated in the record, must have been contemplated 'and understood by the ‘parties as within the contract of insurance. No other construction would seem to meet the necessities of the farmers, in whose interests this company was supposed to be organized.
I think the judgment rendered by the circuit judge was correct and should be affirmed with costs.